DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022, 2022 has been entered.
Claim 31 is cancelled, claims 1-2, 4-7, 9-18, 21-30 and 32 are pending and claims 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Objections
Claim 6 is objected to because of the following informalities:
The formulas are illegible, since the font (color) of the text is not black, and converts into illegible text in the Adobe PDF document of record.  Any future amendment will be considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 or 1.4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4-7, 9-18, 21-22 and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heat exchange" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 9, 15, 17-18, 21-22 and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Osborn et al. (2005/0133211) in view of Miller et al. (7,827,006).
	Osborn et al. discloses a method of controlling cooling water treatment comprising:
receiving data (data acquisition circuitry 64) from a plurality of sensors 62 (paragraph 31) indicative of at least a temperature of a cooling water stream 32 (paragraphs 25-26) entering a heat exchanger 12, a temperature of the cooling water stream 34 exiting the heat exchanger 12, a temperature of a process stream 24 (paragraphs 24 and 26) entering the heat exchanger 12, and a temperature of the process stream 26 (paragraphs 24 and 26) exiting the heat exchanger 12;
determining 80 a heat transfer efficiency (data processing circuitry 66) for the heat exchanger 12 based on the received data from the plurality of sensors 62;
establishing 96 a heat transfer efficiency trend (paragraph 57-58) for the heat exchanger 12 over a period of time 104; and
controlling 70 addition of a chemical additive (output/control circuitry 68 in paragraph 32) into the cooling water stream 32 in response to the change detected in the heat transfer efficiency trend for the heat exchanger 12;
but does not disclose determining the heat transfer efficiency trend for the heat exchanger over a measurement period occurring after the period of time; 
detecting a change in the heat transfer efficiency trend between the period of time and the measurement period.
Miller et al (Figures 1-5) discloses establishing a heat transfer efficiency trend comprising
determining the heat transfer efficiency trend for the heat exchanger over a measurement period occurring after the period of time (Figure 5); and
detecting a change in the heat transfer efficiency trend between the period of time and the measurement period (column 14, lines 49-57) for the purpose of predicting adverse heat exchanger fouling.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Osborn et al. the step of determining the heat transfer efficiency trend for the heat exchanger over a measurement period occurring after the period of time; and detecting a change in the heat transfer efficiency trend between the period of time and the measurement period for the purpose of predicting adverse heat exchanger fouling as recognized by Miller et al..
Regarding claim 2, Osborn et al. discloses establishing 96 the heat transfer efficiency trend comprises fitting a single order curve 108 (Figure 7) to the heat transfer efficiency determined for the heat exchanger over the period of time 104, the single order curve 108 having a slope, and Miller et al. (column 14, lines 49-57) discloses the step of detecting a change in the heat transfer efficiency trend comprises determining a change in the slope equal to or greater than a threshold amount.
Regarding claim 4, the specific the threshold amount is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired threshold amount to meet desired design requirements based on the working fluids and operating environment.
Regarding claim 5, Osborn et al. (paragraph 59) discloses establishing 96 the heat transfer efficiency trend for the heat exchanger over the period of time 104 comprises 
determining the heat transfer efficiency for the heat exchanger 12 at least once per day (i.e. real-time) over the period of time 104.
Regarding claim 6, Osborn et al. discloses the fundamental heat transfer coefficient equation, Q for counter-current flow (paragraphs 44-45), and Miller et al. discloses other fundamental equations in determining heat transfer efficiency including the heat transfer coefficient, U (column 14, equation 5) with heat transfer coefficient equation, Q (column 14, equation 1) and the LMTD (log mean temperature difference (column 14, equations 2-3).
Regarding claim 7, the specific time period range is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired time period range to meet desired design requirements based on the working fluids and operating environment.
	Regarding claim 9, it would have been obvious to employ the period of time 104 beginning upon the heat exchanger 12 being placed in service following cleaning in order to form a baseline or benchmark for future trend analysis.
Regarding claim 15, Osborn et al. (paragraph 35) discloses comprising smoothing the data 74 corresponding to the temperature of the cooling water stream entering the heat exchanger 12, the temperature of the cooling water stream exiting the heat exchanger 12, the temperature of the process stream entering the heat exchanger 12, and the temperature of the process stream exiting the heat exchanger 12,
	wherein determining 80 the heat transfer efficiency comprises determining the heat transfer efficiency using smoothed temperature values.
Regarding claim 17, as applied to claim 1 above, it would have been obvious to one of ordinary skill in the art to employ the method of Osborn et al. to multiple heat exchangers 12, since it is obvious to use a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007)  In this instance, systems employing multiple heat exchangers versus a single heat exchanger are well known.
	Regarding claim 18, as applied to claim 1 above, the claim limitations are met.
Regarding claim 21, Figure 1 of Osborn et al. (paragraph 37) discloses the heat exchanger 12 is a shell and tube heat exchanger.
	Regarding claim 22, Figure 2 of Osborn et al. (paragraph 27-28) discloses the process stream 28 comprises fouling material 42 that deposits in the heat exchanger causing the heat transfer efficiency to decrease over the period of time, the cooling water stream 32 comprises fouling material 44 that deposits in the heat exchanger causing the heat transfer efficiency to decrease over the period of time.  The specific amount of fouling material 42 deposited by the process stream 28 is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired threshold amount of fouling material based on the characteristics of the process stream.
Regarding claim 32, the specific measurement period relative to the period time is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired measurement period to effectively monitor the fouling condition of the heat exchanger.

Claim(s) 10-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (2005/0133211) in view of Hoots (5,171,450).
	Osborn et al. does not disclose the chemical additive is injected at a cooling tower (paragraph 60) upstream of an inlet of the heat exchanger 12 that receives the cooling water stream 32 entering the heat exchanger 12.
Hoots (Figure 1) discloses controlling cooling water treatment comprising:
controlling addition of a chemical additive (i.e. treating agent from supply CA) into a cooling water stream RW;
wherein the chemical additive is injected at a cooling tower TW upstream of an inlet of a heat exchanger HE that receives the cooling water stream RW entering the heat exchanger HE for the purpose of pretreating the cooling water to preclude potential damage to the heat exchanger.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Osborn et al. the chemical additive is injected at a cooling tower upstream of an inlet of a heat exchanger that receives the cooling water stream entering the heat exchanger for the purpose of pretreating the cooling water to preclude potential damage to the heat exchanger as recognized by Hoots.
	Regarding claim 11, Figures 1-2 of Hoots (column 6, lines 9-11) discloses pump P3 controlling addition of the chemical additive by increasing a flow rate at which the chemical additive is introduced into the cooling water stream RW.
Regarding claim 12, Hoots (column 2, lines 48-56) discloses controlling addition of the chemical additive comprises increasing a concentration of the chemical additive in the cooling water to minimize corrosion.  As applied to Osborn et al., this reduction in corrosion would increase the heat transfer efficiency trend.
Regarding claim 16, Hoots (column 1, lines 24-27) discloses the chemical additive (i.e. treating agent) is a scale inhibitor.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (2005/0133211) in view of Fujimoto et al. (5,190,095).
	Osborn et al. does not disclose increasing a flow rate of the cooling water in response to detecting the change in the heat transfer efficiency trend.
	Fujimoto et al. discloses a heat exchanger comprising:
increasing a flow rate of the working fluid to increase the rate of heat transfer (column 4, lines 60-64) for the purpose of compensating heat transfer in light of deficiencies.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Osborn et al. increasing a flow rate of the cooling water to increase the rate of heat transfer for the purpose of compensating heat transfer in light of corrosion as recognized by Fujimoto et al..

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (2005/0133211) in view of Relenyi et al. (2014/0131283).
	Osborn et al. does not disclose determining a type of foulant present in the cooling water and selecting the chemical additive based on the determined type of foulant.
Relenyi et al. discloses controlling cooling water treatment comprising:
selecting from a variety of chemical additives for the purpose of individually controlling the respective fouling (paragraphs 8 and 26).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Osborn et al. selecting from a variety of chemical additives for the purpose of individually controlling the respective fouling as recognized by Relenyi et al..  Further, one of ordinary skill in the art would visually and/or diagnose the condition of the heat exchanger to determine the presence of a foulant based on the heat transfer efficiency trend.

Response to Arguments
The rejection in view of Tsou et al. (5,590,706) is withdrawn and replaced with Miller et al. (7,827,006) to reduce a ground of rejection.
 Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further comments are deemed necessary at this time.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763